Name: Commission Regulation (EU) 2015/870 of 5 June 2015 amending, as regards the trade in species of wild fauna and flora, Regulation (EC) No 865/2006 laying down detailed rules concerning the implementation of Council Regulation (EC) No 338/97
 Type: Regulation
 Subject Matter: miscellaneous industries;  tariff policy;  marketing;  environmental policy;  natural environment;  technology and technical regulations
 Date Published: nan

 6.6.2015 EN Official Journal of the European Union L 142/3 COMMISSION REGULATION (EU) 2015/870 of 5 June 2015 amending, as regards the trade in species of wild fauna and flora, Regulation (EC) No 865/2006 laying down detailed rules concerning the implementation of Council Regulation (EC) No 338/97 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 338/97 of 9 December 1996 on the protection of species of wild fauna and flora by regulating trade therein (1), and in particular Article 19(2), (3) and (4) thereof, Whereas: (1) In order to implement certain Resolutions adopted at the sixteenth meeting of the Conference of the Parties to the Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES) (3  14 March 2013), hereinafter the Convention, certain provisions should be amended and further provisions should be added to Commission Regulation (EC) No 865/2006 (2). (2) In particular, in line with CITES Resolution Conf. 16.8, specific provisions designed to simplify the non-commercial cross-border movement of musical instruments should be inserted. (3) Experience gained in the implementation of Regulation (EC) No 865/2006, in conjunction with Commission Implementing Regulation (EU) No 792/2012 (3), has shown that some provisions therein should be amended in order to ensure that the Regulation is implemented in a harmonised and efficient manner within the Union. This is the case in particular in relation to the first introduction into the Union of hunting trophies of specimens of some species or populations listed in Annex B to Regulation (EC) No 338/97, for which there are concerns as to the sustainability of trade in hunting trophies or for which there are indications of significant illegal trade. In such cases, more stringent control of imports into the Union is necessary and the derogation set out in Article 7(3) of Regulation (EC) No 338/97 for personal and household effects should therefore not apply. Experience in implementing Regulation (EC) No 865/2006 has also shown that it was necessary to clarify that import permits should not be issued by Member States in cases where, despite a request to this end, they do not obtain satisfactory information from the exporting or re-exporting country as to the legality of the specimens to be imported into the EU. (4) At the sixteenth meeting of the Conference of the Parties to the Convention, the standard references for nomenclature were updated. These references are used to indicate scientific names of species in permits and certificates. Those changes should be reflected in Annex VIII to Regulation (EC) No 865/2006. (5) Regulation (EC) No 865/2006 should be amended accordingly. (6) As this Regulation should be used in conjunction with Implementing Regulation (EU) No 792/2012, it is important that both Regulations apply as of the same day. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Trade in Wild Fauna and Flora. (8) Commission Regulation (EU) 2015/56 (4) has been adopted without submission of the draft measure for scrutiny to the Council. In order to remedy this omission, the Commission repeals Regulation (EU) 2015/56 and replaces it by the present Regulation which was submitted in draft for scrutiny to the European Parliament and the Council. Acts adopted under Regulation (EU) 2015/56 remain valid, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 865/2006 is amended as follows: (1) Article 1 is amended as follows: (a) point (1) is replaced by the following: (1) date of acquisition  means the date on which a specimen was taken from the wild, born in captivity or artificially propagated, or, if such date is unknown, the earliest provable date on which it was possessed by any person; ; (b) point (6) is replaced by the following: (6) travelling exhibition  means a sample collection, circus, menagerie, plant exhibition, orchestra or museums exhibition that is used for commercial display for the public; . (2) In Article 4(1), the second subparagraph is replaced by the following: However, applications for import and export permits, for re-export certificates, for the certificates provided for in Articles 5(2)(b), 5(3), 5(4), 8(3) and 9(2)(b) of Regulation (EC) No 338/97, for personal ownership certificates, for sample collection certificates, for musical instrument certificates and for travelling exhibition certificates as well as import notifications, continuation sheets and labels may be completed in manuscript, provided this is done legibly, in ink and in block capitals.. (3) In Article 7, the following paragraph 6 is added: 6. Export permits and re-export certificates issued by third countries shall be accepted only if the competent authority from the third country concerned provides, where requested to do so, satisfactory information that the specimens were obtained in accordance with the legislation on the protection of the species concerned.. (4) Article 9 is replaced by the following: Article 9 Shipments of specimens Without prejudice to Articles 31, 38, 44b, 44i and 44p, a separate import permit, import notification, export permit or re-export certificate shall be issued for each shipment of specimens shipped together as part of one load.. (5) Article 10 is amended as follows: (a) the title is replaced by the following: Article 10 Validity of import and export permits, re-export certificates, travelling exhibition certificates, personal ownership certificates, sample collection certificates and musical instrument certificates; (b) paragraph 3 is replaced by the following: 3. The period of validity of the travelling exhibition certificates, personal ownership certificates and musical instrument certificates issued in accordance with Articles 30, 37 and 44h respectively shall not exceed three years.; (c) paragraphs 5 and 6 are replaced by the following: 5. Travelling exhibition certificates, personal ownership certificates or musical instrument certificates shall cease to be valid if the specimen is sold, lost, destroyed or stolen, or if ownership of the specimen is otherwise transferred, or, in the case of a live specimen, if it has died, escaped or been released to the wild. 6. The holder shall, without undue delay, return to the issuing management authority the original and all copies of any import permit, export permit, re-export certificate, travelling exhibition certificate, personal ownership certificate, sample collection certificate or musical instrument certificate, which has expired or which is unused or no longer valid.. (6) Article 11 is amended as follows: (a) in paragraph 1, point (c) is replaced by the following: (c) where specimens referred to therein have been lost, destroyed or stolen; ; (b) in paragraph 2, point (c) is replaced by the following: (c) where specimens referred to therein have been lost, destroyed or stolen; . (7) In Article 14, the second paragraph is replaced by the following: However, certificates of origin for specimens of species listed in Annex C to Regulation (EC) No 338/97 may be used for the introduction of specimens into the Union until 12 months from their date of issue and travelling exhibition certificates, personal ownership certificates and musical instrument certificates may be used for the introduction of specimens into the Union and for the purpose of applying for respective certificates in accordance with Articles 30, 37 and 44h of this Regulation until three years from their date of issue.. (8) The following Chapter VIIIb is inserted after Article 44g: CHAPTER VIIIb MUSICAL INSTRUMENT CERTIFICATE Article 44h Issue 1. Member States may issue a musical instrument certificate for non-commercial cross-border movement of musical instruments for purposes including, but not limited to, personal use, performance, production (recordings), broadcast, teaching, display or competition, where such instruments meet all of the following requirements: (a) they are derived from species listed in Annexes A, B or C of Regulation (EC) No 338/97, other than specimens of species listed in Annex A of Regulation (EC) No 338/97 acquired after the species was included in Appendices to the Convention; (b) the specimen used in the manufacture of the musical instrument has been legally acquired; (c) the musical instrument is appropriately identified. 2. A continuation sheet shall be attached to the certificate for use in accordance with Article 44m. Article 44i Use The certificate may be used in either of the following ways: (a) as an import permit in accordance with Article 4 of Regulation (EC) No 338/97; (b) as an export permit or re-export certificate in accordance with Article 5 of Regulation (EC) No 338/97. Article 44j Issuing authority 1. The management authority of the State of usual residence of the applicant shall be the issuing authority for a musical instrument certificate. 2. The musical instrument certificate shall include the following text in box 23 or in an appropriate annex to the certificate: Valid for multiple cross-border movements. Original to be retained by holder. The musical instrument covered by this certificate, which permits multiple cross-border movements, is for non-commercial use for purposes including, but not limited to, personal use, performance, production (recordings), broadcast, teaching, display or competition. The musical instrument covered by this certificate may not be sold or possession of it transferred whilst it is outside the State in which the certificate was issued. This certificate must be returned to the management authority of the State which issued the certificate before the expiration of the certificate. This certificate is not valid unless accompanied by a continuation sheet, which must be stamped and signed by a customs official at each border crossing.  .Article 44k Requirements for specimens Where a specimen is covered by a musical instrument certificate, the following requirements shall be met: (a) the musical instrument must be registered by the issuing management authority; (b) the musical instrument must be returned to the Member State in which it is registered before the date of expiry of the certificate; (c) the specimen may not be sold or possession of it transferred whilst outside the applicant's State of usual residence except subject to the conditions provided for in Article 44n; (d) the musical instrument must be appropriately identified. Article 44l Applications 1. An applicant for a musical instrument certificate shall provide information as set out in Articles 44h and 44k and, where appropriate, complete boxes 1, 4 and 7 to 23 of the application form and boxes 1, 4 and 7 to 22 of the original and all copies of the certificate. Member States may provide that only an application form is to be completed, in which case such an application may be for more than one certificate. 2. The duly completed application form shall be submitted to a management authority of the Member State of usual residence of the applicant together with the necessary information and the documentary evidence that that authority deems necessary in order for it to determine whether a certificate should be issued. Any omission of information from the application must be justified. 3. Where an application is made for a certificate relating to specimens for which an application has previously been rejected, the applicant shall inform the management authority of that fact. Article 44m Documents to be surrendered by the holder to the customs office In the case of the introduction into the Union, export or re-export of a specimen covered by a musical instrument certificate issued in accordance with Article 44j, the holder of the certificate shall, for verification purposes, surrender the original of that certificate and the original and a copy of the continuation sheet to a customs office designated in accordance with Article 12(1) of Regulation (EC) No 338/97. The customs office shall, after completing the continuation sheet, return the original documents to the holder, endorse the copy of the continuation sheet and forward the endorsed copy to the relevant management authority in accordance with Article 45. Article 44n Sales of specimens covered Where the holder of a musical instrument certificate issued in accordance with Article 44j of this Regulation wishes to sell the specimen, he shall first surrender the certificate to the issuing management authority and, where the specimen belongs to a species listed in Annex A to Regulation (EC) No 338/97, shall apply to the competent authority for a certificate in accordance with Article 8(3) of that Regulation. Article 44o Replacement A musical instrument certificate that has been lost, stolen or destroyed may be replaced only by the authority which issued it. The replacement shall bear the same number, if possible, and the same date of validity as the original document, and shall include, in box 23, one of the following statements: This certificate is a true copy of the original. , or This certificate cancels and replaces the original bearing the number xxxx issued on xx/xx/xxxx.  Article 44p Introduction of musical instruments into the Union with certificates issued by third countries The introduction into the Union of a musical instrument shall not require the presentation of an export document or an import permit provided that it is covered by a musical instrument certificate issued by a third country under similar conditions to those set out in Articles 44h and 44j. Re-export of that musical instrument shall not require the presentation of a re-export certificate. (9) Article 56 is amended as follows: (a) in paragraph 1, the second subparagraph is replaced by the following: For the purposes of point (a), controlled conditions refers to a non-natural environment that is intensively manipulated by human intervention, which may include but is not limited to tillage, fertilisation, weed control, irrigation, or nursery operations such as potting, bedding and protecting from weather. For agarwood producing taxa, which are grown from seeds, cuttings, grafting, marcoting-air-layering, divisions, callus tissues or other plant tissues, spores or other propagules under controlled conditions  refers to a tree plantation, including other non-natural environment that is manipulated by human intervention for the purpose of producing plants or plant's parts and derivatives.; (b) the following paragraph 3 is added: 3. Trees of agarwood producing taxa grown in cultivation such as: a) gardens (home and/or community garden); b) state, private or community production plantation, either monospecific or mixed species, shall be considered to be artificially propagated in accordance with paragraph 1.. (10) Article 57 is amended as follows: (a) the following paragraph 3a is inserted: 3a. By way of derogation from paragraph 3, the first introduction into the Union of hunting trophies of specimens of species or populations listed in Annex B to Regulation (EC) No 338/97 and in Annex XIII to this Regulation shall be subject to Article 4 of Regulation (EC) No 338/97.; (b) in paragraph 5, the following point (g) is added: (g) specimens of agarwood (Aquilaria spp. and Gyrinops spp.)  up to 1 kg woodchips, 24 ml oil, and two sets of beads or prayer beads (or two necklaces or bracelets) per person. . (11) Article 58 is amended as follows: (a) in paragraph 3, the following subparagraph is added: The provisions in the previous subparagraph do not apply to re-export of rhino horn or elephant ivory contained in personal or household effects; for these specimens the presentation to customs of a re-export certificate shall be required.; (b) paragraphs 3a and 4 are replaced by the following: 3a. The re-export by a person not normally residing in the Union of personal or household effects acquired outside his/her State of usual residence, including personal hunting trophies, that are specimens of species listed in Annex A to Regulation (EC) No 338/97, shall be subject to the presentation to customs of a re-export certificate. The same requirement applies to the re-export as personal or household effects of rhino horn or elephant ivory from specimens from populations listed in Annex B to Regulation (EC) No 338/97. 4. By way of derogation from paragraphs 2 and 3, the export or re-export of the items listed in points (a) to (g) of Article 57(5) shall not require the presentation of a (re-)export document.. (12) Article 58a is amended as follows: (a) in paragraph 1, the introductory phrase is replaced by the following: 1. Commercial activities for specimens of species listed in Annex B to Regulation (EC) No 338/97 which are introduced into the Union in accordance with Article 7(3) of Regulation (EC) No 338/97 may be authorised by a management authority of a Member State only under the following conditions:; (b) paragraph 2 is replaced by the following: 2. Commercial activities shall be prohibited for specimens of species listed in Annex A to Regulation (EC) No 338/97 which were introduced into the Union in accordance with Article 7(3) of Regulation (EC) No 338/97, or for specimens of species listed in Appendix I to the Convention or in Annex C1 to Regulation (EEC) No 3626/82 and introduced into the Union as personal and household effects.. (13) In Article 66(6), the following second subparagraph is added: Caviar from different Acipenseriformes species shall not be mixed into a primary container, except in the case of pressed caviar (i.e. caviar composed of unfertilized eggs (roe) of one or more sturgeon or paddlefish species, remaining after the processing and preparation of higher quality caviar).. (14) In Article 72, paragraph 3 is replaced by the following: 3. Member States may continue to issue import and export permits, re-export certificates, travelling exhibition and personal ownership certificates in the forms laid out in Annexes I, III and IV, import notifications in the form laid out in Annex II and EU certificates in the form laid out in Annex V to Implementing Regulation (EU) No 792/2012 for one year after the entry into force of Commission Implementing Regulation (EU) 2015/57 (*). (*) Commission Implementing Regulation (EU) 2015/57 of 15 January 2015 amending Implementing Regulation (EU) No 792/2012 as regards the rules for the design of permits, certificates and other documents provided for in Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein and in Commission Regulation (EC) No 865/2006 laying down detailed rules concerning the implementation of Council Regulation (EC) No 338/97 (OJ L 10, 16.1.2015, p. 19)." (15) The Annexes are amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 5 February 2015. Regulation (EU) 2015/56 is repealed with effect from the entry into force of this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 June 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 61, 3.3.1997, p. 1. (2) Commission Regulation (EC) No 865/2006 of 4 May 2006 laying down detailed rules concerning the implementation of Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein (OJ L 166, 19.6.2006, p. 1). (3) Commission Implementing Regulation (EU) No 792/2012 of 23 August 2012 laying down rules for the design of permits, certificates and other documents provided for in Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein and amending Commission Regulation (EC) No 865/2006 (OJ L 242, 7.9.2012, p. 13). (4) Commission Regulation (EU) 2015/56 of 15 January 2015 amending, as regards the trade in species of wild fauna and flora, Regulation (EC) No 865/2006 laying down detailed rules concerning the implementation of Council Regulation (EC) No 338/97 (OJ L 10, 16.1.2015, p. 1). ANNEX The Annexes to Regulation (EC) No 865/2006 are amended as follows: (1) Annex VIII is replaced by the following: ANNEX VIII Standard references for nomenclature to be used pursuant to Article 5(4) to indicate scientific names of species in permits and certificates FAUNA (a) MAMMALIA WILSON, D. E. & REEDER, D. M. (ed.) (2005): Mammal Species of the World. A Taxonomic and Geographic Reference. Third edition, Vol. 1-2, xxxv + 2142 pp. Baltimore (John Hopkins University Press). [for all mammals  with the exception of the recognition of the following names for wild forms of species (in preference to names for domestic forms): Bos gaurus, Bos mutus, Bubalus arnee, Equus africanus, Equus przewalskii, Ovis orientalis ophion; and with the exception of the species mentioned below] BEASLY, I., ROBERTSON, K. M. & ARNOLD, P. W. (2005): Description of a new dolphin, the Australian Snubfin Dolphin, Orcaella heinsohni sp. n. (Cetacea, Delphinidae).  Marine Mammal Science, 21(3): 365-400. [for Orcaella heinsohni] BOUBLI, J. P., DA SILVA, M. N. F., AMADO, M. V., HRBEK, T., PONTUAL, F. B. & FARIAS, I. P. (2008): A taxonomic reassessment of Cacajao melanocephalus Humboldt (1811), with the description of two new species.  International Journal of Primatology, 29: 723-741. [for Cacajao ayresi, C. hosomi] BRANDON- JONES, D., EUDEY, A. A., GEISSMANN, T., GROVES, C. P., MELNICK, D. J., MORALES J. C., SHEKELLE, M. & STEWARD, C.-B. (2004): Asian primate classification.  International Journal of Primatology, 25: 97-163. [for Trachypithecus villosus] CABALLERO, S., TRUJILLO, F., VIANNA, J. A., BARRIOS-GARRIDO, H., MONTIEL, M. G., BELTRÃ N-PEDREROS, S., MARMONTEL, M., SANTOS, M. C., ROSSI-SANTOS, M. R. & BAKER, C. S. (2007). Taxonomic status of the genus Sotalia: species level ranking for tucuxi  (Sotalia fluviatilis) and costero  (Sotalia guianensis) dolphins. Marine Mammal Science 23: 358-386 [for Sotalia fluviatilis and Sotalia guianensis] DAVENPORT, T. R. B., STANLEY, W. T., SARGIS, E. J., DE LUCA, D. W., MPUNGA, N. E., MACHAGA, S. J. & OLSON, L. E. (2006): A new genus of African monkey, Rungwecebus: Morphology, ecology, and molecular phylogenetics.  Science, 312: 1378-1381. [for Rungwecebus kipunji] DEFLER, T. R. & BUENO, M. L. (2007): Aotus diversity and the species problem.  Primate Conservation, 22: 55-70. [for Aotus jorgehernandezi] DEFLER, T. R., BUENO, M. L. & GARCÃ A, J. (2010): Callicebus caquetensis: a new and Critically Endangered titi monkey from southern CaquetÃ ¡, Colombia.  Primate Conservation, 25: 1-9. [for Callicebus caquetensis] FERRARI, S. F., SENA, L., SCHNEIDER, M. P. C. & JÃ NIOR, J. S. S. (2010): Rondon's Marmoset, Mico rondoni sp. n., from southwestern Brazilian Amazonia.  International Journal of Primatology, 31: 693-714. [for Mico rondoni] GEISMANN, T., LWIN, N., AUNG, S. S., AUNG, T. N., AUNG, Z. M., HLA, T. H., GRINDLEY, M. & MOMBERG, F. (2011): A new species of snub-nosed monkey, genus Rhinopithecus Milne-Edwards, 1872 (Primates, Colobinae), from Northern Kachin State, Northeastern Myanmar.  Amer. J. Primatology,73: 96-107. [for Rhinopithecus strykeri] MERKER, S. & GROVES, C.P. (2006): Tarsius lariang: A new primate species from Western Central Sulawesi.  International Journal of Primatology, 27(2): 465-485. [for Tarsius lariang] OLIVEIRA, M. M. DE & LANGGUTH, A. (2006): Rediscovery of Marcgrave's Capuchin Monkey and designation of a neotype for Simia flava Schreber, 1774 (Primates, Cebidae).  Boletim do Museu Nacional do Rio de Janeiro, N.S., Zoologia, 523: 1-16. [for Cebus flavius] RICE, D. W., (1998): Marine Mammals of the World: Systematics and Distribution, Society of Marine Mammalogy Special Publication Number 4, The Society for Marine Mammalogy, Lawrence, Kansas [for Physeter macrocephalus and Platanista gangetica] SHEKELLE, M., GROVES, C., MERKER, S. & SUPRIATNA, J. (2010): Tarsius tumpara: A new tarsier species from Siau Island, North Sulawesi.  Primate Conservation, 23: 55-64. [for Tarsius tumpara] SINHA, A., DATTA, A., MADHUSUDAN, M. D. & MISHRA, C. (2005): Macaca munzala: A new species from western Arunachal Pradesh, northeastern India.  International Journal of Primatology, 26(4): 977-989: doi:10.1007/s10764-005-5333-3. [for Macaca munzala] VAN NGOC THINH, MOOTNICK, A. R., VU NGOC THANH, NADLER, T. & ROOS, C. (2010): A new species of crested gibbon from the central Annamite mountain range. Vietnamese Journal of Primatology, 4: 1-12. [for Nomascus annamensis] WADA, S., OISHI, M. & YAMADA, T. K. (2003): A newly discovered species of living baleen whales.  Nature, 426: 278-281. [for Balaenoptera omurai] WALLACE, R. B., GÃ MEZ, H., FELTON, A. & FELTON, A. (2006): On a new species of titi monkey, genus Callicebus Thomas (Primates, Pitheciidae), from western Bolivia with preliminary notes on distribution and abundance.  Primate Conservation, 20: 29-39. [for Callicebus aureipalatii] WILSON, D. E. & REEDER, D. M. (1993): Mammal Species of the World: a Taxonomic and Geographic Reference. Second edition. xviii + 1207 pp., Washington (Smithsonian Institution Press). [for Loxodonta africana, Puma concolor, Lama guanicoe and Ovis vignei] (b) AVES MORONY, J. J., BOCK, W. J. & FARRAND, J., Jr. (1975): Reference List of the Birds of the World. American Museum of Natural History. 207 pp. [for order- and family-level names for birds] DICKINSON, E.C. (ed.) (2003): The Howard and Moore Complete Checklist of the Birds of the World. Revised and enlarged 3rd Edition. 1039 pp. London (Christopher Helm). [for all bird species  except for the taxa mentioned below and for Lophura imperialis, specimens of which should be treated as specimens of L. edwardsi] DICKINSON, E.C. (2005): Corrigenda 4 (02.06.2005) to Howard & Moore Edition 3 (2003). http://www.naturalis.nl/sites/naturalis.en/contents/i000764/corrigenda%204_final.pdf (available on the CITES website) [together with DICKINSON 2003 for all bird species  except for the taxa mentioned below] ARNDT, T. (2008): Anmerkungen zu einigen Pyrrhura-Formen mit der Beschreibung einer neuen Art und zweier neuer Unterarten.  Papageien, 8: 278-286. [for Pyrrhura parvifrons] COLLAR, N. J. (1997) Family Psittacidae (Parrots). In DEL HOYO, J., ELLIOT, A. AND SARGATAL, J. (eds.), Handbook of the Birds of the World, 4 (Sandgrouse to Cuckoos): 280-477. Barcelona (Lynx Edicions). [for Psittacula intermedia and Trichoglossus haematodus] COLLAR, N. J. (2006): A partial revision of the Asian babblers (Timaliidae).  Forktail, 22: 85-112. [for Garrulax taewanus] CORTÃ S-DIAGO, A., ORTEGA, L. A., MAZARIEGOS-HURTADO, L. & WELLER, A.-A. (2007): A new species of Eriocnemis (Trochilidae) from southwest Colombia.  Ornitologia Neotropical, 18: 161-170. [for Eriocnemis isabellae] DA SILVA, J. M. C., COELHO, G. & GONZAGA, P. (2002): Discovered on the brink of extinction: a new species of pygmy owl (Strigidae: Glaucidium) from Atlantic forest of northeastern Brazil.  Ararajuba, 10(2): 123-130. [for Glaucidium mooreorum] GABAN-LIMA, R., RAPOSO, M. A. & HOFLING, E. (2002):Description of a new species of Pionopsitta (Aves: Psittacidae) endemic to Brazil.  Auk, 119: 815-819. [for Pionopsitta aurantiocephala] INDRAWAN, M. & SOMADIKARTA, S. (2004): A new hawk-owl from the Togian Islands, Gulf of Tomini, central Sulawesi, Indonesia.  Bulletin of the British Ornithologists' Club, 124: 160-171. [for Ninox burhani] NEMESIO, A. & RASMUSSEN, C. (2009): The rediscovery of Buffon's Guarouba  or Perriche jaune : two senior synonyms of Aratinga pintoi SILVEIRA, LIMA & HÃ FLING, 2005 (Aves: Psittaciformes).  Zootaxa, 2013: 1-16. [for Aratinga maculata] OLMOS, F., SILVA, W. A. G. & ALBANO, C. (2005): Grey-breasted Conure Pyrrhura griseipectus, an overlooked endangered species.  Cotinga, 24: 77-83. [for Pyrrhura griseipectus] PACHECO, J. F. & WHITNEY, B. M. (2006): Mandatory changes to the scientific names of three Neotropical birds.  Bull. Brit. Orn. Club, 126: 242-244. [for Chlorostilbon lucidus, Forpus modestus] PARRY, S. J., CLARK, W. S. & PRAKASH, V. (2002) On the taxonomic status of the Indian Spotted Eagle Aquila hastata.  Ibis, 144: 665-675. [for Aquila hastata] PIACENTINI, V. Q., ALEIXO, A. & SILVEIRA, L. F. (2009): Hybrid, subspecies or species? The validity and taxonomic status of Phaethornis longuemareus aethopyga Zimmer, 1950 (Trochilidae).  Auk, 126: 604-612. [for Phaethornis aethopyga] PORTER, R. F. & KIRWAN, G. M. (2010): Studies of Socotran birds VI. The taxonomic status of the Socotra Buzzard.  Bulletin of the British Ornithologists' Club, 130 (2): 116 131. [for Buteo socotraensis] ROSELAAR, C. S. & MICHELS, J. P. (2004): Nomenclatural chaos untangled, resulting in the naming of the formally undescribed Cacatua species from the Tanimbar Islands, Indonesia (Psittaciformes: Cacatuidae).  Zoologische Verhandelingen, 350: 183-196. [for Cacatua goffiniana] WARAKAGODA, D. H. & RASMUSSEN, P. C. (2004): A new species of scops-owl from Sri Lanka.  Bulletin of the British Ornithologists' Club, 124(2): 85-105. [for Otus thilohoffmanni] WHITTAKER, A. (2002): A new species of forest-falcon (Falconidae: Micrastur) from southeastern Amazonia and the Atlantic rainforests of Brazil.  Wilson Bulletin, 114: 421-445. [for Micrastur mintoni] (c) REPTILIA ANDREONE, F., MATTIOLI, F., JESU, R. & RANDRIANIRINA, J. E. (2001): Two new chameleons of the genus Calumma from north-east Madagascar, with observations on hemipenial morphology in the Calumma furcifer group (Reptilia, Squamata, Chamaeleonidae)  Herpetological Journal, 11: 53-68. [for Calumma vatosoa and Calumma vencesi] AVILA PIRES, T. C. S. (1995): Lizards of Brazilian Amazonia (Reptilia: Squamata)  Zoologische Verhandelingen, 299: 706 pp. [for Tupinambis] BAREJ, M. F., INEICH, I., GVOÃ ½DÃ K, V. LHERMITTE-VALLARINO, N., GONWOUO, N. L., LEBRETON, M., BOTT, U. & SCHMITZ, A. (2010): Insights into chameleons of the genus Trioceros (Squamata: Chamaeleonidae) in Cameroon, with the resurrection of Chamaeleo serratus Mertens, 1922.  Bonn zool. Bull., 57(2): 211-229. [for Trioceros perretti, Trioceros serratus] BERGHOF, H.-P. & TRAUTMANN, G. (2009): Eine neue Art der Gattung Phelsuma Gray, 1825 (Sauria: Gekkonidae) von der OstkÃ ¼ste Madagaskars.  Sauria, 31 (1): 5-14. [for Phelsuma hoeschi] BÃ HLE, A. & SCHÃ NECKER, P. (2003): Eine neue Art der Gattung Uroplatus DumÃ ©ril, 1805 aus Ost- Madagaskar (Reptilia: Squamata: Gekkonidae).  Salamandra, 39(3/4): 129-138. [for Uroplatus pietschmanni] BÃ HME, W. (1997): Eine neue ChamÃ ¤leon-Art aus der Calumma gastrotaenia  Verwandtschaft Ost- Madagaskars  Herpetofauna (Weinstadt), 19 (107): 5-10. [for Calumma glawi] BÃ HME, W. (2003): Checklist of the living monitor lizards of the world (family Varanidae)  Zoologische Verhandelingen. Leiden, 341: 1-43. [for Varanidae] BRANCH, W. R. & TOLLEY, K. A. (2010): A new species of chameleon (Sauria: Chamaeleonidae: Nadzikambia) from Mount Mabu, central Mozambique.  Afr. J. Herpetology, 59(2): 157-172. doi: 10.1080/21564574.2010.516275. [for Nadzikambia baylissi] BRANCH, W. R. (2007): A new species of tortoise of the genus Homopus (Chelonia: Testudinidae) from southern Namibia.  African Journal of Herpetology, 56(1): 1-21. [for Homopus solus] BRANCH, W. R., TOLLEY, K. A. & TILBURY, C. R. (2006): A new Dwarf Chameleon (Sauria: Bradypodion Fitzinger, 1843) from the Cape Fold Mountains, South Africa.  African Journal Herpetology, 55(2): 123-141. [for Bradypodion atromontanum] BROADLEY, D. G. (1999): The southern African python, Python natalensis A. Smith 1840, is a valid species. African Herp News 29: 31-32. [for Python natalensis] BROADLEY, D. G. (2006): CITES Standard reference for the species of Cordylus (Cordylidae, Reptilia) prepared at the request of the CITES Nomenclature Committee [for Cordylus] BURTON, F. J. (2004): Revision to Species Cyclura nubila lewisi, the Grand Cayman Blue Iguana  Caribbean Journal of Science, 40(2): 198-203. [for Cyclura lewisi] CEI, J. M. (1993): Reptiles del noroeste, nordeste y este de la Argentina  herpetofauna de las selvas subtropicales, Puna y Pampa  Monografie XIV, Museo Regionale di Scienze Naturali. [for Tupinambis] COLLI, G. R., PÃ RES, A. K. & DA CUNHA, H. J. (1998): A new species of Tupinambis (Squamata: Teiidae) from central Brazil, with an analysis of morphological and genetic variation in the genus  Herpetologica 54: 477-492. [for Tupinambis cerradensis] CROTTINI, A., GEHRING, P.-S., GLAW, F., HARRIS, D.J., LIMA, A. & VENCES, M. (2011): Deciphering the cryptic species diversity of dull-coloured day geckos Phelsuma (Squamata: Gekkonidae) from Madagascar, with description of a new species.  Zootaxa, 2982: 40-48. [for Phelsuma gouldi] DIRKSEN, L. (2002): Anakondas. NTV Wissenschaft. [for Eunectes beniensis] DOMÃ NGUEZ, M., MORENO, L. V. & HEDGES, S. B. (2006): A new snake of the genus Tropidophis (Tropidophiidae) from the Guanahacabibes Peninsula of Western Cuba.  Amphibia-Reptilia, 27 (3): 427-432. [for Tropidophis xanthogaster] ENNEN, J. R., LOVICH, J. E., KREISER, B. R., SELMAN, W. & QUALLS, C. P. (2010): Genetic and morphological variation between populations of the Pascagoula Map Turtle (Graptemys gibbonsi) in the Pearl and Pascagoula Rivers with description of a new species.  Chelonian Conservation and Biology, 9(1): 98-113. [for Graptemys pearlensis] FITZGERALD, L. A., COOK, J. A. & LUZ AQUINO, A. (1999): Molecular Phylogenetics and Conservation of Tupinambis (Sauria: Teiidae).  Copeia, 4: 894-905. [for Tupinambis duseni] FRITZ, U. & HAVAÃ , P. (2007): Checklist of Chelonians of the World.  Vertebrate Zoology, 57(2): 149-368. Dresden. ISSN 1864-5755 [without its appendix; for Testudines for species and family names  with the exception of the retention of the following names Mauremys iversoni, Mauremys pritchardi, Ocadia glyphistoma, Ocadia philippeni, Sacalia pseudocellata] GEHRING, P.-S., PABIJAN, M., RATSOAVINA, F. M., KÃ HLER, J., VENCES, M. & GLAW, F. (2010): A Tarzan yell for conservation: a new chameleon, Calumma tarzan sp. n., proposed as a flagship species for the creation of new nature reserves in Madagascar.  Salamandra, 46(3): 167-179. [for Calumma tarzan] GEHRING, P.-S., RATSOAVINA, F. M., VENCES, M. & GLAW, F. (2011): Calumma vohibola, a new chameleon species (Squamata: Chamaeleonidae) from the littoral forests of eastern Madagascar.  Afr. J. Herpetology, 60(2): 130-154. [for Calumma vohibola] GENTILE, G. & SNELL, H. (2009): Conolophus marthae sp. nov. (Squamata, Iguanidae), a new species of land iguana from the GalÃ ¡pagos archipelago.  Zootaxa, 2201: 1-10. [for Conolophus marthae] GLAW, F., GEHRING, P.-S., KÃ HLER, J., FRANZEN, M. & VENCES, M. (2010): A new dwarf species of day gecko, genus Phelsuma, from the Ankarana pinnacle karst in northern Madagascar.  Salamandra, 46: 83-92. [for Phelsuma roesleri] GLAW, F., KÃ HLER, J. & VENCES, M. (2009a): A new species of cryptically coloured day gecko (Phelsuma) from the Tsingy de Bemaraha National Park in western Madagascar.  Zootaxa, 2195: 61-68. [for Phelsuma borai] GLAW, F., KÃ HLER, J. & VENCES, M. (2009b): A distinctive new species of chameleon of the genus Furcifer (Squamata: Chamaeleonidae) from the Montagne d'Ambre rainforest of northern Madagascar.  Zootaxa, 2269: 32-42. [for Furcifer timoni] GLAW, F., KOSUCH, J., HENKEL, W. F., SOUND, P. AND BÃ HME, W. (2006): Genetic and morphological variation of the leaf-tailed gecko Uroplatus fimbriatus from Madagascar, with description of a new giant species.  Salamandra, 42: 129-144. [for Uroplatus giganteus] GLAW, F. & M. VENCES (2007): A field guide to the amphibians and reptiles of Madagascar, third edition. Vences & Glaw Verlag, 496 pp. [for Brookesia ramanantsoai, Calumma ambreense] GLAW, F., VENCES, M., ZIEGLER, T., BÃ HME, W. & KÃ HLER, J. (1999). Specific distinctiveness and biogeography of the dwarf chameleons Brookesia minima, B. peyrierasi and B. tuberculata (Reptilia: Chamaeleonidae): evidence from hemipenial and external morphology.  J. Zool. Lond. 247: 225-238. [for Brookesia peyrierasi, B. tuberculata] HALLMANN, G., KRÃ GER, J. & TRAUTMANN, G. (2008). Faszinierende Taggeckos. Die Gattung Phelsuma. 2. Ã ¼berarbeitete und erweiterte Auflage, 253 pp., MÃ ¼nster (Natur und Tier  Verlag). ISBN 978-3-86659-059-5. [for Phelsuma spp., however, with the retention of Phelsuma ocellata] HARVEY, M. B., BARKER, D. B., AMMERMAN, L. K. & CHIPPINDALE, P. T. (2000): Systematics of pythons of the Morelia amethistina complex (Serpentes: Boidae) with the description of three new species  Herpetological Monographs, 14: 139-185. [for Morelia clastolepis, Morelia nauta and Morelia tracyae, and elevation to species level of Morelia kinghorni] HEDGES, B. S. & GARRIDO, O. (1999): A new snake of the genus Tropidophis (Tropidophiidae) from central Cuba  Journal of Herpetology, 33: 436-441. [for Tropidophis spiritus] HEDGES, B. S. & GARRIDO, O. (2002): A new snake of the genus Tropidophis (Tropidophiidae) from Eastern Cuba  Journal of Herpetology, 36:157-161. [for Tropidophis hendersoni] HEDGES, B. S., ESTRADA, A. R. & DIAZ, L. M. (1999): New snake (Tropidophis) from western Cuba  Copeia 1999(2): 376-381. [for Tropidophis celiae] HEDGES, B. S., GARRIDO, O. & DIAZ, L. M. (2001): A new banded snake of the genus Tropidophis (Tropidophiidae) from north-central Cuba  Journal of Herpetology, 35: 615-617. [for Tropidophis morenoi] HENDERSON, R. W., PASSOS, P. & FEITOSA, D. (2009); Geographic variation in the Emerald Treeboa, Corallus caninus (Squamata: Boidae).  Copeia, 2009 (3): 572-582. [for Corallus batesii] HOLLINGSWORTH, B. D. (2004): The Evolution of Iguanas: An Overview of Relationships and a Checklist of Species. pp. 19-44. In: Alberts, A. C., Carter, R. L., Hayes, W. K. & Martins, E. P. (Eds), Iguanas: Biology and Conservation. Berkeley (University of California Press). [for Iguanidae except for the recognition of Brachylophus bulabula, Phrynosoma blainvillii, P. cerroense and P. wigginsi as valid species] JACOBS, H. J., AULIYA, M. & BÃ HME, W. (2009): Zur Taxonomie des Dunklen Tigerpythons, Python molurus bivittatus KUHL, 1820, speziell der Population von Sulawesi.  Sauria, 31: 5-16. [for Python bivittatus] JESU, R., MATTIOLI, F. & SCHIMENTI, G. (1999): On the discovery of a new large chameleon inhabiting the limestone outcrops of western Madagascar: Furcifer nicosiai sp. nov. (Reptilia, Chamaeleonidae)  Doriana 7(311): 1-14. [for Furcifer nicosiai] KEOGH, J. S., BARKER, D. G. & SHINE, R. 2001. Heavily exploited but poorly known: systematics and biogeography of commercially harvested pythons (Python curtus group) in Southeast Asia  Biological Journal of the Linnean Society, 73: 113-129. [for Python breitensteini and Python brongersmai] KEOGH, J. S., EDWARDS, D. L., FISHER, R. N. & HARLOW, P. S. (2008): Molecular and morphological analysis of the critically endangered Fijian iguanas reveals cryptic diversity and a complex biogeographic history.  Phil. Trans. R. Soc. B, 363(1508): 3413-3426. [for Brachylophus bulabula] KLAVER, C. J. J. & BÃ HME, W. (1997): Chamaeleonidae  Das Tierreich, 112, 85 pp. [for Bradypodion, Brookesia, Calumma, Chamaeleo and Furcifer  except for the Bradypodion species changed to Kinyongia and Nadzikambia, and except for the recognition of Calumma andringitraense, C. guillaumeti, C. hilleniusi and C. marojezense as valid species] KLUGE, A.G. (1983): Cladistic relationships among gekkonid lizards.  Copeia, 1983 (no. 2): 465-475. [for Nactus serpensinsula] KOCH, A., AULIYA, M. & ZIEGLER, T. (2010): Updated Checklist of the living monitor lizards of the world (Squamata: Varanidae).  Bonn zool. Bull., 57(2): 127-136. [for Varanidae] KRAUSE, P. & BÃ HME, W. (2010): A new chameleon of the Trioceros bitaeniatus complex from Mt. Hanang, Tanzania, East Africa (Squamata, Chamaeleonidae).  Bonn Zoological Bulletin, 57: 19-29. [for Trioceros hanangensis] LANZA, B. & NISTRI, A. (2005): Somali Boidae (genus Eryx Daudin 1803) and Pythonidae (genus Python Daudin 1803) (Reptilia Serpentes).  Tropical Zoology, 18 (1): 67-136. [for Eryx borrii] LUTZMANN, N. & LUTZMANN, H. (2004): Das grammatikalische Geschlecht der Gattung Calumma (Chamaeleonidae) und die nÃ ¶tigen Anpassungen einiger Art- und Unterartbezeichnungen.  Reptilia (MÃ ¼nster) 9(4): 4-5 (Addendum in issue 5: 13). [for Calumma cucullatum, Calumma nasutum] MANZANI, P. R. & ABE, A. S. (1997): A new species of Tupinambis Daudin, 1802 (Squamata, Teiidae) from central Brazil  Boletim do Museu Nacional Nov. Ser. Zool., 382: 1-10. [for Tupinambis quadrilineatus] MANZANI, P. R. & ABE, A. S. (2002): A new species of Tupinambis Daudin, 1803 from southeastern Brazil  Arquivos do Museu Nacional, Rio de Janeiro, 60(4): 295-302. [for Tupinambis palustris] MARIAUX, J., LUTZMANN, N. & STIPALA, J. (2008): The two-horned chamaeleons of East Africa.  Zoological Journal Linnean Society, 152: 367-391. [for Kinyongia vosseleri, Kinyongia boehmei] MASSARY, J.-C. DE & HOOGMOED, M. (2001): The valid name for Crocodilurus lacertinus auctorum (nec Daudin, 1802) (Squamata: Teiidae)  Journal of Herpetology, 35: 353-357. [for Crocodilurus amazonicus] MCDIARMID, R. W., CAMPBELL, J. A. & TOURÃ , T. A. (1999): Snake Species of the World. A Taxonomic and Geographic Reference. Volume 1, Washington, DC. (The Herpetologists' League). [for Loxocemidae, Pythonidae, Boidae, Bolyeriidae, Tropidophiidae and Viperidae  except for the retention of the genera Acrantophis, Sanzinia, Calabaria and Lichanura and the recognition of Epicrates maurus and Tropidophis xanthogaster as valid species] MENEGON, M.,TOLLEY, K. A., JONES, T., ROVERO, F., MARSHALL, A. R. & TILBURY, C. R. (2009): A new species of chameleon (Sauria: Chamaeleonidae: Kinyongia) from the Magombera forest and the Udzungwa Mountains National Park, Tanzania.  African Journal of Herpetology, 58(2): 59-70. [for Kinyongia magomberae] MONTANUCCI, R.R. (2004): Geographic variation in Phrynosoma coronatum (Lacertilia, Phrynosomatidae): further evidence for a peninsular archipelago.  Herpetologica, 60: 117. [for Phrynosoma blainvillii, Phrynosoma cerroense, Phrynosoma wigginsi] MURPHY, R. W., BERRY, K. H., EDWARDS, T., LEVITON, A. E., LATHROP, A. & RIEDLE, J. D. (2011): The dazed and confused identity of Agassiz's land tortoise, Gopherus agassizii (Testudines, Testudinidae) with the description of a new species, and its consequences for conservation.  Zookeys, 113: 39-71. [for Gopherus morafkai] NECAS, P. (2009): Ein neues ChamÃ ¤leon der Gattung Kinyongia Tilbury, Tolley & Branch 2006 aus den Poroto-Bergen, SÃ ¼d-Tansania (Reptilia: Sauria: Chamaeleonidae).  Sauria, 31 (2): 41-48. [for Kinyongia vanheygeni] NECAS, P., MODRY, D. & SLAPETA, J. R. (2003): Chamaeleo (Triceros) narraioca n. sp. (Reptilia Chamaeleonidae), a new chamaeleon species from a relict montane forest of Mount Kulal, northern Kenya.  Tropical Zool., 16:1-12. [for Chamaeleo narraioca] NECAS, P., MODRY, D. & SLAPETA, J. R. (2005): Chamaeleo (Triceros) ntunte n. sp. a new chamaeleon species from Mt. Nyiru, northern Kenya (Squamata: Sauria: Chamaeleonidae).  Herpetozoa, 18/3/4): 125-132. [for Chamaeleo ntunte] NECAS, P., SINDACO, R., KOÃ ENÃ , L., KOPEÃ NÃ , J., MALONZA, P. K. & MODRY, D. (2009): Kinyongia asheorum sp. n., a new montane chameleon from the Nyiro Range, northern Kenya (Squamata: Chamaeleonidae).  Zootaxa, 2028: 41-50. [for Kinyongia asheorum] PASSOS, P. & FERNANDES, R. (2008): Revision of the Epicrates cenchria complex (Serpentes: Boidae).  Herpetol. Monographs, 22: 1-30. [for Epicrates crassus, E. assisi, E. alvarezi] POUGH, F. H., ANDREWS, R. M., CADLE, J. E., CRUMP, M. L., SAVITZKY, A. H. & WELLS, K. D. (1998): Herpetology. Upper Saddle River/New Jersey (Prentice Hall). [for delimitation of families within the Sauria] PRASCHAG, P., HUNDSDÃ RFER, A. K. & FRITZ, U. (2007): Phylogeny and taxonomy of endangered South and South-east Asian freshwater turtles elucidates by mtDNA sequence variation (Testudines: Geoemydidae: Batagur, Callagur, Hardella, Kachuga, Pangshura).  Zoologica Scripta, 36: 429-442. [for Batagur borneoensis, Batagur dhongoka, Batagur kachuga, Batagur trivittata] PRASCHAG, P., HUNDSDÃ RFER, A.K., REZA, A.H.M.A. & FRITZ, U. (2007): Genetic evidence for wild-living Aspideretes nigricans and a molecular phylogeny of South Asian softshell turtles (Reptilia: Trionychidae: Aspideretes, Nilssonia).  Zoologica Scripta, 36:301-310. [for Nilssonia gangeticus, N. hurum, N. nigricans] PRASCHAG, P., SOMMER, R. S., MCCARTHY, C., GEMEL, R. & FRITZ, U. (2008): Naming one of the world's rarest chelonians, the southern Batagur.  Zootaxa, 1758: 61-68. [for Batagur affinis] PRASCHAG, P., STUCKAS, H., PÃ CKERT, M., MARAN, J. & FRITZ, U. (2011): Mitochondrial DNA sequences suggest a revised taxonomy of Asian flapshell turtles (Lissemys Smith, 1931) and the validity of previously unrecognized taxa (Testudines: Trionychidae).  Vertebrate Zoology, 61(1): 147-160. [for Lissemys ceylonensis] RATSOAVINA, F.M., LOUIS JR., E.E., CROTTINI, A., RANDRIANIAINA, R.-D., GLAW, F. & VENCES, M. (2011): A new leaf tailed gecko species from northern Madagascar with a preliminary assessment of molecular and morphological variability in the Uroplatus ebenaui group.  Zootaxa, 3022: 39-57. [for Uroplatus finiavana] RAW, L. & BROTHERS, D. J. (2008): Redescription of the South African dwarf chameleon, Bradypodion nemorale Raw 1978 (Sauria: Chamaeleonidae), and description of two new species.  ZooNova 1 (1): 1-7. [for Bradypodion caeruleogula, Bradypodion nkandlae] RAXWORTHY, C.J. & NUSSBAUM, R.A. (2006): Six new species of Occipital-Lobed Calumma Chameleons (Squamata: Chamaeleonidae) from Montane Regions of Madagascar, with a New Description and Revision of Calumma brevicorne.  Copeia, 4: 711-734. [for Calumma amber, Calumma brevicorne, Calumma crypticum, Calumma hafahafa, Calumma jejy, Calumma peltierorum, Calumma tsycorne] RAXWORTHY, C.J. (2003): Introduction to the reptiles.  In: Goodman, S.M. & Bernstead, J.P. (eds.), The natural history of Madagascar,: 934-949. Chicago. [for Uroplatus spp.] RAXWORTHY, C.J., PEARSON, R.G., ZIMKUS, B.M., REDDY, S., DEO, A.J., NUSSBAUM, R.A. & INGRAM,C.M. (2008): Continental speciation in the tropics: contrasting biogeographic patterns of divergence in the Uroplatus leaf-tailed gecko radiation of Madagascar. Journal of Zoology 275: 423 440. [for Uroplatus sameiti] ROCHA, S., RÃ SLER, H., GEHRING, P.-S., GLAW, F., POSADA, D., HARRIS, D. J. & VENCES, M. (2010): Phylogenetic systematics of day geckos, genus Phelsuma, based on molecular and morphological data (Squamata: Gekkonidae).  Zootaxa, 2429: 1-28. [for Phelsuma dorsovittata, P. parva] SCHLEIP, W. D. (2008): Revision of the genus Leiopython Hubrecht 1879 (Serpentes: Pythonidae) with the redescription of taxa recently described by Hoser (2000) and the description of new species.  Journal of Herpetology, 42(4): 645 667. [for Leiopython bennettorum, L. biakensis, L. fredparkeri, L. huonensis, L. hoserae] SLOWINSKI, J. B. & WÃ STER, W. (2000.): A new cobra (Elapidae: Naja) from Myanmar (Burma)  Herpetologica, 56: 257-270. [for Naja mandalayensis] SMITH, H. M., CHISZAR, D., TEPEDELEN, K. & VAN BREUKELEN, F. (2001): A revision of the bevelnosed boas (Candoia carinata complex) (Reptilia: Serpentes).  Hamadryad, 26(2): 283-315. [for Candoia paulsoni, C. superciliosa] STIPALA, J., LUTZMANN, N., MALONZA, P.K., BORGHESIO, L., WILKINSON, P., GODLEY, B. & EVANS, M.R. (2011): A new species of chameleon (Sauria: Chamaeleonidae) from the highlands of northwest Kenya.  Zootaxa, 3002: 1-16. [for Trioceros nyirit] TILBURY, C. (1998): Two new chameleons (Sauria: Chamaeleonidae) from isolated Afromontane forests in Sudan and Ethiopia  Bonner Zoologische BeitrÃ ¤ge, 47: 293-299. [for Chamaeleo balebicornutus and Chamaeleo conirostratus] TILBURY, C. R. & TOLLEY, K. A. (2009a): A new species of dwarf chameleon (Sauria; Chamaeleonidae, Bradypodion Fitzinger) from KwaZulu Natal South Africa with notes on recent climatic shifts and their influence on speciation in the genus.  Zootaxa, 2226: 43-57. [for Bradypodion ngomeense, B. nkandlae] TILBURY, C. R. & TOLLEY, K. A. (2009b): A re-appraisal of the systematics of the African genus Chamaeleo (Reptilia: Chamaeleonidae).  Zootaxa, 2079: 57-68. [for Trioceros] TILBURY, C. R., TOLLEY, K. A. & BRANCH, R. B. (2007): Corrections to species names recently placed in Kinyongia and Nadzikambia (Reptilia: Chamaeleonidae).  Zootaxa, 1426: 68. [for correct spelling of Kinyongia uluguruensis, Nadzikambia mlanjensis] TILBURY, C. R., TOLLEY, K. A. & BRANCH, W. R. (2006): A review of the systematics of the genus Bradypodion (Sauria: Chamaeleonidae), with the description of two new genera.  Zootaxa, 1363: 23-38. [for Kinyongia adolfifriderici, Kinyongia carpenteri, Kinyongia excubitor, Kinyongia fischeri, Kinyongia matschiei, Kinyongia multituberculata, Kinyongia oxyrhina, Kinyongia tavetana, Kinyongia tenuis, Kinyongia ulugurensis, Kinyongia uthmoelleri, Kinyongia xenorhina, Nadzikambia mlanjense] TOLLEY, K. A., TILBURY, C. R., BRANCH, W. R. & MATHEE, C. A. (2004): Phylogenetics of the southern African dwarf chameleons, Bradypodion (Squamata: Chamaeleonidae).  Molecular Phylogen. Evol., 30: 351-365. [for Bradypodion caffrum, Bradypodion damaranum, Bradypodion gutturale, Bradypodion occidentale, Bradypodion taeniobronchum, Bradypodion transvaalense, Bradypodion ventrale] TOWNSEND, T. M., TOLLEY, K. A., GLAW, F., BÃ HME, W. & VENCES, M. (2010): Eastward from Africa: paleocurrent-mediated chameleon dispersal to the Seychelles Islands.  Biol. Lett., published online 8 September 2010, doi: 10.1098/rsbl.2010.0701 [for Archaius tigris] TUCKER, A. D. (2010): The correct name to be applied to the Australian freshwater crocodile, Crocodylus johnstoni [Krefft, 1873].  Australian Zoologist, 35(2): 432-434. [for Crocodylus johnstoni] ULLENBRUCH, K., KRAUSE, P. & BÃ HME, W. (2007): A new species of the Chamaeleo dilepis group (Sauria Chamaeleonidae) from West Africa.  Tropical Zool., 20: 1-17. [for Chamaeleo necasi] WALBRÃ L, U. & WALBRÃ L, H. D. (2004): Bemerkungen zur Nomenklatur der Gattung Calumma (Gray, 1865) (Reptilia: Squamata: Chamaeleonidae).  Sauria, 26 (3): 41-44. [for Calumma andringitraense, Calumma marojezense, Calumma tsaratananense] WERMUTH, H. & MERTENS, R. (1996) (reprint): SchildkrÃ ¶te, Krokodile, BrÃ ¼ckenechsen. xvii + 506 pp. Jena (Gustav Fischer Verlag). [for Testudines order names, Crocodylia and Rhynchocephalia] WILMS, T. M., BÃ HME, W., WAGNER, P., LUTZMANN, N. & SCHMITZ, A. (2009): On the phylogeny and taxonomy of the genus Uromastyx Merrem, 1820 (Reptilia: Squamata: Agamidae: Uromastycinae)  resurrection of the genus Saara Gray, 1845.  Bonner zool. BeitrÃ ¤ge, 56(1-2): 55-99. [for Uromastyx, Saara] WÃ STER, W. (1996): Taxonomic change and toxinology: systematic revisions of the Asiatic cobras (Naja naja species complex)  Toxicon, 34: 339-406. [for Naja atra, Naja kaouthia, Naja oxiana, Naja philippinensis, Naja sagittifera, Naja samarensis, Naja siamensis, Naja sputatrix and Naja sumatrana] ZUG, G.R., GROTTE, S. W. & JACOBS, J. F. (2011): Pythons in Burma: Short-tailed python (Reptilia: Squamata).  Proc. biol. Soc. Washington, 124(2): 112-136. [for Python kyaiktiyo] (d) AMPHIBIA Taxonomic Checklist of CITES-listed Amphibians, information extracted from FROST, D. R. (ed.) (2011), Amphibian Species of the World: a taxonomic and geographic reference, an online reference (http://research.amnh.org/herpetology/amphibia/index.html) Version 5.5 as of December 2011 in combination with BROWN, J. L., TWOMEY, E., AMÃ ZQUITA, A., BARBOSA DE SOUZA, M., CALDWELL, L. P., LÃ TTERS, S., VON MAY, R., MELO-SAMPAIO, P. R., MEJÃ A-VARGAS, D., PEREZ-PEÃ A, P., PEPPER, M., POELMAN, E. H., SANCHEZ-RODRIGUEZ, M. & SUMMERS, K. (2011): A taxonomic revision of the Neotropical poison frog genus Ranitomeya (Amphibia: Dendrobatidae).  Zootaxa, 3083: 1-120. [for all Amphibian species] Taxonomic Checklist of Amphibian Species listed unilaterally in the Annexes of Regulation (EC) No 338/97, not included in the CITES Appendices, species information extracted from FROST, D. R. (2013), Amphibian Species of the World, an online Reference V. 5.6 (9 January 2013) (e) ELASMOBRANCHII, ACTINOPTERYGII AND SARCOPTERYGII Taxonomic Checklist of all CITES listed Shark and Fish species (Elasmobranchii and Actinopterygii, except the genus Hippocampus), information extracted from ESCHMEYER, W.N. & FRICKE, R. (eds.): Catalog of Fishes, an online reference (http://research.calacademy.org/redirect?url=http://researcharchive.calacademy.org/research/Ichthyology/catalog/fishcatmain.asp), version downloaded 30 November 2011. [for all shark and fish species, except the genus Hippocampus] FOSTER, R. & GOMON, M. F. (2010): A new seahorse (Teleostei: Syngnathidae: Hippocampus) from south-western Australia.  Zootaxa, 2613: 61-68. [for Hippocampus paradoxus] GOMON, M. F. & KUITER, R. H. (2009): Two new pygmy seahorses (Teleostei: Syngnathidae: Hippocampus) from the Indo-West Pacific.  Aqua, Int. J. of Ichthyology, 15(1): 37-44. [for Hippocampus debelius, Hippocampus waleanus] HORNE, M. L. (2001): A new seahorse species (Syngnathidae: Hippocampus) from the Great Barrier Reef  Records of the Australian Museum, 53: 243-246. [for Hippocampus] KUITER, R. H. (2001): Revision of the Australian seahorses of the genus Hippocampus (Syngnathiformes: Syngnathidae) with a description of nine new species  Records of the Australian Museum, 53: 293-340. [for Hippocampus] KUITER, R. H. (2003): A new pygmy seahorse (Pisces: Syngnathidae: Hippocampus) from Lord Howe Island  Records of the Australian Museum, 55: 113-116. [for Hippocampus] LOURIE, S. A. & RANDALL, J. E. (2003): A new pygmy seahorse, Hippocampus denise (Teleostei: Syngnathidae), from the Indo-Pacific  Zoological Studies, 42: 284-291. [for Hippocampus] LOURIE, S. A., VINCENT, A. C. J. & HALL, H. J. (1999): Seahorses. An identification guide to the world's species and their conservation. Project Seahorse (ISBN 0 9534693 0 1) (Second edition available on CD-ROM). [for Hippocampus] LOURIE, S. A. & KUITER, R. H. (2008): Three new pygmy seahorse species from Indonesia (Teleostei: Syngnathidae: Hippocampus).  Zootaxa, 1963: 54-68. [for Hippocampus pontohi, Hippocampus satomiae, Hippocampus severnsi] PIACENTINO, G. L. M. AND LUZZATTO, D. C. (2004): Hippocampus patagonicus sp. nov., new seahorse from Argentina (Pisces, Syngnathiformes).  Revista del Museo Argentino de Ciencias Naturales, 6(2): 339-349. [for Hippocampus patagonicus] RANDALL, J. & LOURIE, S. A. (2009): Hippocampus tyro, a new seahorse (Gasterosteiformes: Syngnathidae) from the Seychelles.  Smithiana Bulletin, 10: 19-21. [for Hippocampus tyro] (f) ARACHNIDA LOURENÃ O, W. R. & CLOUDSLEY-THOMPSON, J. C. (1996): Recognition and distribution of the scorpions of the genus Pandinus Thorell, 1876 accorded protection by the Washington Convention  Biogeographica, 72(3): 133-143. [for scorpions of the genus Pandinus] RUDLOFF, J.-P. (2008): Eine neue Brachypelma-Art aus Mexiko (Araneae: Mygalomorphae: Theraphosidae: Theraphosinae).  Arthropoda, 16(2): 26-30. [for Brachypelma kahlenbergi] Taxonomic Checklist of CITES listed Spider Species, information extracted from PLATNICK, N. (2006), The World Spider Catalog, an online reference, Version 6.5 as of 7 April 2006 [for Theraphosidae] (g) INSECTA BARTOLOZZI, L. (2005): Description of two new stag beetle species from South Africa (Coleoptera: Lucanidae).  African Entomology, 13(2): 347-352. [for Colophon endroedyi] MATSUKA, H. (2001): Natural History of Birdwing Butterflies. 367 pp. Tokyo (Matsuka Shuppan). (ISBN 4-9900697-0-6). [for birdwing butterflies of the genera Ornithoptera, Trogonoptera and Troides] (h) HIRUDINOIDEA NESEMANN, H. & NEUBERT, E. (1999): Annelida: Clitellata: Branchiobdellida, Acanthobdellea, Hirudinea.  SÃ ¼Ã wasserfauna von Mitteleuropa, vol. 6/2, 178 pp., Berlin (Spektrum Akad. Verlag). ISBN 3-8274-0927-6. [for Hirudo medicinalis and Hirudo verbana] (i) ANTHOZOA AND HYDROZOA Taxonomic Checklist of all CITES listed Coral Species, based on information compiled by UNEPWCMC 2012. FLORA The Plant-Book, second edition, [D. J. Mabberley, 1997, Cambridge University Press (reprinted with corrections 1998)] for the generic names of all plants listed in the Appendices of the Convention, unless they are superseded by standard checklists adopted by the Conference of the Parties). A Dictionary of Flowering Plants and Ferns, 8th edition, (J. C. Willis, revised by H. K. Airy Shaw, 1973, Cambridge University Press) for generic synonyms not mentioned in The Plant-Book, unless they are superseded by standard checklists adopted by the Conference of the Parties as referenced below. The World List of Cycads (D. W. Stevenson, R. Osborne and K. D. Hill, 1995; In: P. Vorster (Ed.), Proceedings of the Third International Conference on Cycad Biology, pp. 55-64, Cycad Society of South Africa, Stellenbosch), as a guideline when making reference to names of species of Cycadaceae, Stangeriaceae and Zamiaceae. CITES Bulb Checklist (A. P. Davis et al., 1999, compiled by the Royal Botanic Gardens, Kew, United Kingdom of Great Britain and Northern Ireland) as a guideline when making reference to the names of species of Cyclamen (Primulaceae) and Galanthus and Sternbergia (Liliaceae). CITES Cactaceae Checklist, second edition, (1999, compiled by D. Hunt, Royal Botanic Gardens, Kew, United Kingdom of Great Britain and Northern Ireland) as a guideline when making reference to names of species of Cactaceae. CITES Carnivorous Plant Checklist, (B. von Arx et al., 2001, Royal Botanic Gardens, Kew, United Kingdom of Great Britain and Northern Ireland) as a guideline when making reference to names of species of Dionaea, Nepenthes and Sarracenia. CITES Aloe and Pachypodium Checklist (U. Eggli et al., 2001, compiled by StÃ ¤dtische Sukkulenten-Sammlung, Zurich, Switzerland, in collaboration with the Royal Botanic Gardens, Kew, United Kingdom of Great Britain and Northern Ireland) and its update: An Update and Supplement to the CITES Aloe & Pachypodium Checklist [J. M. LÃ ¼thy (2007), CITES Management Authority of Switzerland, Bern, Switzerland] as a guideline when making reference to the names of species of Aloe and Pachypodium. World Checklist and Bibliography of Conifers (A. Farjon, 2001) as a guideline when making reference to the names of species of Taxus. CITES Orchid Checklist, (compiled by the Royal Botanic Gardens, Kew, United Kingdom) as a guideline when making reference to the names of species of Cattleya, Cypripedium, Laelia, Paphiopedilum, Phalaenopsis, Phragmipedium, Pleione and Sophronitis (Volume 1, 1995) and Cymbidium, Dendrobium, Disa, Dracula and Encyclia (Volume 2, 1997), and Aerangis, Angraecum, Ascocentrum, Bletilla, Brassavola, Calanthe, Catasetum, Miltonia, Miltonioides and Miltoniopsis, Renanthera, Renantherella, Rhynchostylis, Rossioglossum, Vanda and Vandopsis (Volume 3, 2001); and Aerides, Coelogyne, Comparettia and Masdevallia (Volume 4, 2006). The CITES Checklist of Succulent Euphorbia Taxa (Euphorbiaceae), Second edition (S. Carter and U. Eggli, 2003, published by the Federal Agency for Nature Conservation, Bonn, Germany) as a guideline when making reference to the names of species of succulent euphorbias. Dicksonia species of the Americas (2003, compiled by Bonn Botanic Garden and the Federal Agency for Nature Conservation, Bonn, Germany) as a guideline when making reference to the names of species of Dicksonia. Plants of Southern Africa: an annotated checklist. Germishuizen, G. & Meyer N. L. (eds.) (2003). Strelitzia 14: 150-151. National Botanical Institute, Pretoria, South Africa as a guideline when making reference to the names of species of Hoodia. Lista de especies, nomenclatura y distribuciÃ ³n en el genero Guaiacum. Davila Aranda. P. & Schippmann, U. (2006): Medicinal Plant Conservation 12:50 as a guideline when making reference to the names of species of Guaiacum. CITES checklist for Bulbophyllum and allied taxa (Orchidaceae). Sieder, A., Rainer, H., Kiehn, M. (2007): Address of the authors: Department of Biogeography and Botanical Garden of the University of Vienna; Rennweg 14, A-1030 Vienna (Austria) as a guideline when making reference to the names of species of Bulbophyllum. The Checklist of CITES species (2005, 2007 and its updates) published by UNEP  WCMC may be used as an informal overview of the scientific names that were adopted by the Conference of the Parties for the animal species that are listed in the Annexes to Regulation (EC) No 338/97, and as an informal summary of information contained in the standard references that were adopted for CITES nomenclature. . (2) Annex IX is amended as follows: (a) in point 1 of Annex IX, the entry Q Circuses and travelling exhibitions is replaced by Q Travelling exhibitions (sample collection, circus, menagerie, plant exhibition, orchestra or museums exhibition that is used for commercial display for the public); (b) in point 2 of Annex IX, the following row is added: X Specimens taken in the marine environment not under the jurisdiction of any State . (3) In Annex X, the entry 'Lophophurus impejanus is replaced by Lophophorus impejanus. (4) The following Annex XIII is added: ANNEX XIII SPECIES AND POPULATIONS REFERRED TO IN ARTICLE 57(3a) Ceratotherium simum simum Hippopotamus amphibius Loxodonta africana Ovis ammon Panthera leo Ursus maritimus .